Case.1:19-cr;00393-DLI Document 1-1 Filed 08/28/19 Page 1 of 20 PagelD #: 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

‘02 Abe -8 Pip ne}

UNITED STATES OF AMERICA,

  

Plaintiff,

v. Case No. 03-CR-

[T. 18 U.S.C. §§ 2, 1341, 1343,
1956(a)(1)(B)(i) and 1957; T. 42
U.S.C. § 408(a)(7)(B)]

JOMO K. STEPHENS,

a/k/a CORNELIUS HENRY,
TODD V. PERRY, and
PHILLIP L. RHYMES,

Defendants.

 

INDICTMENT

 

THE GRAND JURY CHARGES:
1. Between on or about December 1, 1998, and June, 2000, in the State and
Eastern District of Wisconsin and elsewhere, .
JOMO K. STEPHENS, a/k/a CORNELIUS HENRY,
TODD V. PERRY, and
PHILLIP L. RHYMES,

knowingly devised and executed a scheme to defraud purchasers of used motor vehicles.

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 1of20 Document 1

 
Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 2 of 20 PagelD #: 5

The Scheme to Defraud

2. As part of the scheme to defraud, the defendants sold stolen motor vehicles
and rebuilt motor vehicles, referred to as salvaged, from the states of New York, New
Jersey and elsewhere.

3. The defendants acquired fraudulent title documents from the Wisconsin
Department of Motor Vehicles which materially disguised the fact that the motor vehicle
to which the title related was either stolen or salvaged through the use of fictitious titles.

4, The defendants sold the motor vehicles to purchasers who believed they were
receiving good and lawful title.

5. The defendants laundered the proceeds fo the sales through financial
institutions.

At all times material to this indictment:

6. Educators Credit Union is a financial institution located within the Eastern
District of Wisconsin whose deposits were insured by the National Credit Union
Administration (“NCUA”).

7. Dime Savings Bank (now Washington Mutual) is a financial institution
located in Valley Stream, New York whose deposits were insured by the Federal Deposit

Insurance Corporation (“FDIC”).

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 2 of 20 Document 1

 
Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 3 of 20 PagelD #: 6

COUNT ONE (Mail Fraud)

 

THE GRAND JURY CHARGES:
That on or about December 1, 1998, in the State and Eastern District of Wisconsin,

JOMO K. STEPHENS,
a/k/a CORNELIUS HENRY,

for the purpose of executing the above-described scheme, did knowingly cause mail matter
to be delivered by the United States Postal Service. The mail was a fraudulent Wisconsin
vehicle title to a 1995 Nissan Pathfinder that Stephens thereafter sold to a Milwaukee,
Wisconsin auto dealership.

All in violation of Title 18, United States Code, Sections 1341 and 2.

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 3 of 20 Document 1

 

 
Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 4 of 20 PagelD #: 7

COUNT TWO (Misuse of Social Security Number)
THE GRAND JURY FURTHER CHARGES:
That on or about April 21, 1999, in the State and Eastern District of Wisconsin,

JOMO K. STEPHENS,
a/k/a CORNELIUS HENRY,

with intent to deceive, did knowingly use a Social Security account number that had not
been assigned to him by the Commissioner of Social Security. Stephens using the alias
name Cornelius Henry provided Social Security account number XXX-XX-XXXX on his
application to opena checking and savings account at Educators Credit Union, 10811 West
Park Place, Milwaukee, Wisconsin.

All in violation of Title 42, United States Code § 408(a)(7)(B).

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 4 of 20 Document 1

 
Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 5 of 20 PagelD #: 8

COUNT THREE (Money Laundering)
THE GRAND JURY FURTHER CHARGES:
That on or about June 3, 1999, in the State and Eastern District of Wisconsin,

JOMO K. STEPHENS,
a/k/a CORNELIUS HENRY,

did knowingly conduct a financial transaction affecting interstate commerce to wit: the
deposit of a check in the amount of $9,700 to account number 88710 at the Educators Credit
Union, Milwaukee, Wisconsin, which involved the proceeds of a specified unlawful
activity, that is, mail fraud (18 U.S.C. § 1341), knowing that the transaction was designed
in whole and in part to conceal and disguise the nature, location, source, ownership and
control of the proceeds of said specified unlawful activity and knowing that the property
involved in the financial transaction represented the proceeds of some form of unlawful
activity.

All in violation of Title 18, United States Code §§ 1956(a)(1)(B)(i) and 2.

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 5 of 20 Document 1

 
 

Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 6 of 20 PagelD #: 9

COUNT FOUR (Mail Fraud)
THE GRAND JURY FURTHER CHARGES:
That on or about January 28, 1999, in the State and Eastern District of Wisconsin,
PHILLIP L. RHYMES,

for the purpose of executing the above-described scheme, did knowingly cause mail matter
to be delivered by the United States Postal Service. The mail was a fraudulent Wisconsin
vehicle title toa 1994 Acura Integra that Rhymes thereafter sold to a citizen in Milwaukee,
Wisconsin.

All in violation of Title 18, United States Code, Sections 1341 and 2.

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 6 of 20 Document 1

 
Case 1:19-cr-00393-DLI Document1-1 Filed 08/28/19 Page 7 of 20 PagelD #: 10

COUNT FIVE (Mail Fraud)
THE GRAND JURY FURTHER CHARGES:
That on or about April 21, 1999, in the State and Eastern District of Wisconsin,

JOMO K. STEPHENS,
a/k/a CORNELIUS HENRY,

for the purpose of executing the above-described scheme, did knowingly cause mail matter
to be delivered by the United States Postal Service. The mail was a fraudulent Wisconsin
vehicle title toa 1994 Acura Legend that Stephens thereafter sold toa Waukesha, Wisconsin
auto dealership.

All in violation of Title 18, United States Code, Sections 1341 and 2.

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 7 of 20 Document 1

 
Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 8 of 20 PagelD #: 11

COUNT SIX (Money Laundering)
THE GRAND JURY FURTHER CHARGES:
1, That on or about June 22, 1999, in the State and Eastern District of
Wisconsin,

JOMO K. STEPHENS,
a/k/a CORNELIUS HENRY,

did knowingly engage ina monetary transaction by, through and to a financial institution,
affecting interstate commerce, in criminally derived property of value greater than $10,000.
2. The monetary transaction was the deposit of a $16,000 check into account
number 88710 that Stephens maintained at Educators Credit Union.
3, The monetary transaction, in fact, involved the proceeds of a specified
unlawful activity, that is, mail fraud, in violation of Title 18, United States Code, Section
1341.

All in violation of Title 18, United States Code, Sections 1957 and 2.

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 8 of 20 Document 1

 

 
 

Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 9 of 20 PagelD #: 12

COUNT SEVEN (Mail Fraud)
THE GRAND JURY FURTHER CHARGES:
That on or about September 7, 1999, in the State and Eastern District of

Wisconsin,

TODD V. PERRY and
PHILLIP L. RHYMES,

for the purpose of executing the above-described scheme, did knowingly cause mail matter
to be delivered by the United States Postal Service. The mail was a fraudulent Wisconsin
vehicle title to a 1997 Nissan Pathfinder that Rhymes thereafter sold to a citizen in the

Milwaukee, Wisconsin area.

All in violation of Title 18, United States Code, Sections 1341 and 2.

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 9 of 20 Document 1

 
 

Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 10 of 20 PagelD #: 13

COUNT EIGHT (Money Laundering)
THE GRAND JURY FURTHER CHARGES:
1. That on or about January 15, 2000, in the State and Eastern District of

Wisconsin,

TODD V. PERRY and
PHILLIP L. RHYMES,

did knowingly engage ina monetary transaction by, through and to a financial institution,
affecting interstate commerce, incriminally derived property of value greater than $10,000.
2. The monetary transaction was the deposit of a $14,000 check into account
number 51514 that Rhymes maintained at Educators Credit Union.
3. The monetary transaction, in fact, involved the proceeds of a specified
unlawful activity, that is, mail fraud, in violation of Title 18, United States Code, Section
1341.

All in violation of Title 18, United States Code, Sections 1957 and 2.

10

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 10 of 20 Document 1

 

 
 

Case 1:19-cr-00393-DLI Document1-1 Filed 08/28/19 Page 11 of 20 PagelD #: 14

COUNT NINE (Wire Fraud)
THE GRAND JURY FURTHER CHARGES:
That on or about January 18, 2000, in the State and Eastern District of Wisconsin,

TODD V. PERRY and
PHILLIP L. RHYMES,

for the purpose of executing the above-described scheme to defraud, caused certain signals
to be transmitted in interstate commerce by means of wire, that is, Phillip Rhymes at the
instruction of Todd Perry caused $5,500 to be transmitted via wire-transfer from Rhymes’
account at Educators Credit Union, number 51514, to account number 0750989808 held in
the name of another at Dime Savings Bank (now Washington Mutual).

All in violation of Title 18, United States Code, Sections 1343 and 2.

11

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 11o0f20 Document 1

 
 

Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 12 of 20 PagelD #: 15

COUNT TEN (Money Laundering)
THE GRAND JURY FURTHER CHARGES:
That on or about January 18, 2000, in the State and Eastern District of Wisconsin,

TODD V. PERRY and
PHILLIP L. RHYMES,

did knowingly conduct a financial transaction affecting interstate commerce to wit: a wire
transfer in the amount of $5,500 by Phillip Rhymes at the instruction of Todd Perry to
account number 0750989808 held in the name of another located at Dime Savings Bank
(now Washington Mutual) which involved the proceeds of a specified unlawful activity,
that is, wire fraud (18 U.S.C. § 1343), knowing that the transaction was designed in whole
and in part to conceal and disguise the nature, location, source, ownership and control of
the proceeds of said specified unlawful activity and knowing that the property involved

in the financial transaction represented the proceeds of some form of unlawful activity.

All in violation of Title 18, United States Code §§ 1956(a)(1)(B)(i) and 2.

12

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 12 of 20 Document 1

 

 

 
 

Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 13 of 20 PagelD #: 16

COUNT ELEVEN (Wire Fraud)
THE GRAND JURY FURTHER CHARGES:
That on or about January 26, 2000, in the State and Eastern District of Wisconsin,

TODD V. PERRY and
PHILLIP L. RHYMES,

for the purpose of executing the above-described scheme to defraud, caused certain signals
to be transmitted in interstate commerce by means of wire, that is, Phillip Rhymes at the
instruction of Todd Perry caused $3,000 to be transmitted via wire-transfer from Rhymes’
account at Educators Credit Union, number 51514, to account number 0750989808 held in
the name of another at Dime Savings Bank (now Washington Mutual).

Allin violation of Title 18, United States Code, Sections 1343 and 2.

13

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 13 of 20 Document 1

 
Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 14 of 20 PagelD #: 17

COUNT TWELVE (Money Laundering)
THE GRAND JURY FURTHER CHARGES:
That on or about January 26, 2000, in the State and Eastern District of Wisconsin,

TODD V. PERRY and
PHILLIP L. RHYMES,

did knowingly conduct a financial transaction affecting interstate commerce to wit: a wire
transfer in the amount of $3000 by Phillip Rhymes at the instruction of Todd Perry to
account number 0750989808 held in the name of another located at Dime Savings Bank
(now Washington Mutual) which involved the proceeds of a specified unlawful activity,
that is, wire fraud (18 U.S.C. § 1343), knowing that the transaction was designed in whole
and in part to conceal and disguise the nature, location, source, ownership and control of
the proceeds of said specified unlawful activity and knowing that the property involved

in the financial transaction represented the proceeds of some form of unlawful activity.

All in violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and 2.

14

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 14 of 20 Document 1

 
 

Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 15 of 20 PagelD #: 18

COUNT THIRTEEN (Mail Fraud)
THE GRAND JURY FURTHER CHARGES:
That on or about April 17, 2000, in the State and Eastern District of Wisconsin,

TODD V. PERRY and
PHILLIP L. RHYMES,

for the purpose of executing the above-described scheme, did knowingly cause mail matter
to be delivered by the United States Postal Service. The mail was a fraudulent Wisconsin
vehicle title to a 1997 Acura that Rhymes thereafter sold to a Waukesha, Wisconsin auto
dealership.

All in violation of Title 18, United States Code, Sections 1341 and 2.

15

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 15 of 20 Document 1

 
Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 16 of 20 PagelD #: 19

COUNT FOURTEEN (Money Laundering)
THE GRAND JURY FURTHER CHARGES:
1. That on or about April 26, 2000, in the State and Eastern District of
Wisconsin,

TODD V. PERRY and
PHILLIP L. RHYMES,

did knowingly engage in a monetary transaction by, through and to a financial institution,
affecting interstate commerce, incriminally derived property of value greater than $10,000.
2. The monetary transaction was the deposit of a $12,000 check into account
number 51514 that Rhymes maintained at Educators Credit Union.
3. The monetary transaction, in fact, involved the proceeds of a specified
unlawful activity, that is, mail fraud, in violation of Title 18, United States Code, Section
1341.

All in violation of Title 18, United States Code, Sections 1957 and 2.

16

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 16 of 20 Document 1

 
Case 1:19-cr-00393-DLI Document1-1 Filed 08/28/19 Page 17 of 20 PagelD #: 20

COUNT FIFTEEN (Wire Fraud)
THE GRAND JURY FURTHER CHARGES:
That on or about April 27, 2000, in the State and Eastern District of Wisconsin,

TODD V. PERRY and
PHILLIP L. RHYMES,

for the purpose of executing the above-described scheme to defraud, caused certain signals
to be transmitted in interstate commerce by means of wire, that is, Phillip Rhymes at the
instruction of Todd Perry caused $10,000 to be transmitted via wire-transfer from Rhymes'
account at Educators Credit Union, number 51514, to account number 0750984957 at Dime
Savings Bank (now Washington Mutual).

All in violation of Title 18, United States Code, Sections 1343 and 2.

17

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 17 of 20 Document 1

 
 

Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 18 of 20 PagelD #: 21

COUNT SIXTEEN (Money Laundering)
THE GRAND JURY FURTHER CHARGES:
That on or about April 27, 2000, in the State and Eastern District of Wisconsin,

TODD V. PERRY and
PHILLIP L. RHYMES,

did knowingly conduct a financial transaction affecting interstate commerce to wit: a wire
transfer in the amount of $10,000 by Phillip Rhymes at the instruction of Todd Perry to
account number 0750984957 held in the name of another at Dime Savings Bank (now
Washington Mutual) which involved the proceeds of a specified unlawful activity, that is,
wire fraud (18 U.S.C. § 1343), knowing that the transaction was designed in whole and in
part to conceal and disguise the nature, location, source, ownership and control of the
proceeds of said specified unlawful activity and knowing that the property involved in the
financial transaction represented the proceeds of some form of unlawful activity.

All in violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and 2.

18

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 18 of 20 Document 1

 

 
 

Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 19 of 20 PagelD #: 22

COUNT SEVENTEEN (Mail Fraud)
THE GRAND JURY FURTHER CHARGES:
That on or about May 16, 2000, in the State and Eastern District of Wisconsin,

JOMO K. STEPHENS,
a/k/a CORNELIUS HENRY,

for the purpose of executing the above-described scheme, did knowingly cause mail matter
to be delivered by the United States Postal Service. The mail was a fraudulent Wisconsin
vehicle title to a 1995 Lexus that Stephens thereafter sold to a citizen in the Milwaukee,

Wisconsin area.

All in violation of Title 18, United States Code, Sections 1341 and 2.

19

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 19 of 20 Document 1

 
 

Case 1:19-cr-00393-DLI Document 1-1 Filed 08/28/19 Page 20 of 20 PagelD #: 23

COUNT EIGHTEEN (Money Laundering)
THE GRAND JURY FURTHER CHARGES:
1. That on or about June 7, 2000, in the State and Eastern District of
Wisconsin,

JOMO K. STEPHENS,
a/k/a CORNELIUS HENRY,

did knowingly engage in a monetary transaction by, through and to a financial institution,
affecting interstate commerce, incriminally derived property ofvalue greater than $10,000.

2. The monetary transaction was the deposit of a $12,500 check into account
number 88710 that Rhymes maintained at Educators Credit Union.

3. The monetary transaction, in fact, involved the proceeds of a specified
unlawful activity, that is, mail fraud, in violation of Title 18, United States Code Section
1341.

All in violation of Title 18, United States Code, Sections 1957 and 2.

A TRUE BILL:

   

 

 

“ FOREPERSON

Us a5

 

DATE

STEVEN M. BISKUPIC
United States Attorney

20

Case 2:03-cr-00075-JPS Filed 04/08/03 Page 20 of 20 Document 1

 
